DETAILED ACTION
2. Claims 1-20 are presented for examination.

Information Disclosure Statement
3. This office acknowledges receipt of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 11/30/2020.
4. Information disclosed and list on PTO 1449 was considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,5-6, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,4-6 of U.S. Patent No. 10,629,805, and 1 and 3 of U.S.9,324,935. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claim is either anticipated by, or would have been obvious over, the reference claims..
Regarding claim 1, claim 1 in (U.S. 10,629,805) discloses a magnetic element comprising:
a first layer having a transverse length that is approximately 45 nm or less, the first layer including a first magnetization state that is configured to be changed; an 
Regarding claims 5-6, claims 4,5,6 in (U.S. 10,629,805), discloses wherein the first layer includes a first ferromagnetic material, and wherein the first ferromagnetic material includes Co, Fe, and B (Claims 4-6).
Regarding claims 1, 20 ,claim 1 in (U.S. 9,324,935) discloses a magnetic element comprising:
a first layer having a transverse length that is approximately 45 nm or less, the first layer including a first magnetization state that is configured to be changed; an intermediate layer in contact with the first layer, the intermediate layer including anon-magnetic material; and a second layer including a second magnetization state, wherein the intermediate layer is provided between the first layer and the second layer (Claim 1).
Regarding claims 5-6, claims 2-3 in (U.S. 9,324,935), discloses wherein the first layer includes a first ferromagnetic material, and wherein the first ferromagnetic material includes Co, Fe, and B (Claims 2-3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 4-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dimitrov et al. (Pub. U.S. 2010/0033880.
Regarding claim 1, Dimitrov et al. disclose a magnetic element (Figures 1 comprising:
a first layer (Figure 1A, 12, [0003], FL) the first layer including a first magnetization state (ABSTRACT) that is configured to be changed (Figure 2 [0035], since length 1-100nm or 2-20nm in prior art first layer has a length that is approximately 45nm or less if each arm has L and W for example at 1nm));
an intermediate layer in contact with the first layer, the intermediate layer including a non-magnetic material (Figure 1A, 13); and
a second layer (Figure 1A, 14) including a second magnetization state,
wherein the intermediate layer is provided between the first layer and the second layer (Figure 1A, 13 is between 12 and 14).
Regarding claim 4, Dimitrov et al. disclose wherein the first layer has a volume that is approximately 1,950 nm3 or less (Figure 2, [0035]).
Regarding claim 5, Dimitrov et al. disclose wherein the first layer includes a first ferromagnetic material (ABSTRACT).
Regarding claim 6, Dimitrov et al. disclose the first ferromagnetic material includes CO, Fe, and B ([0036]).

Regarding claim 8, Dimitrov et al. disclose wherein the single layer of the first ferromagnetic material has a thickness of 1.5 nm or less ([0029] thickness of about 0.5 to 1 nanometer).
Regarding claim 9, Dimitrov et al. disclose wherein the first layer includes a plurality of layers of the first ferromagnetic material ([0004], [0027-0028]).
Regarding claim 10, Dimitrov et al. disclose wherein at least one of the plurality layers of the first ferromagnetic material has a thickness of 1.5 nm or less ([0029]).
Regarding claim 11, Dimitrov et al. disclose further comprising a cap layer ([0026]) provided on the first layer.
Regarding claim 12, Dimitrov et al. disclose wherein the cap layer includes a Ru layer ([0027], two ferromagnetic sublayers separated by RU or CU with magnetization orientations of the sublayers in opposite directions Figures 1A-B).
Regarding claim 13, Dimitrov et al. disclose wherein the cap layer further includes a Ta layer ([0029], can combinations of these materials).
Regarding claim 14, Dimitrov et al. disclose wherein the Ru layer is between the Ta layer and the first layer ([0029], combinations).
Regarding claim 15, Dimitrov et al. disclose wherein the second layer includes a second ferromagnetic material ([0026]).
Regarding claim 16, Dimitrov et al. disclose wherein the second ferromagnetic material includes Co and Fe ([0027]).

Regarding claim 18, Dimitrov et al. disclose wherein the first layer has a transverse length that is approximately 40 nm or less ([0035]).
Regarding 19, Dimitrov et al. disclose wherein the first layer has a transverse length that is approximately 30 nm or less ([0035]).
Regarding claim 20, Dimitrov et al. disclose a storage device (Figure 10) comprising: 
at least two lines (Figure 10, BL,111) that intersect with each other; and a magnetic element (Figure 10, 110) , wherein the magnetic element includes: a first layer the first layer including a first magnetization state that is configured to be changed; an intermediate layer in contact with the first layer, the intermediate layer including a non-magnetic material; and a second layer including a second magnetization state, wherein the intermediate layer is provided between the first layer and the second layer (explained in claim 1,2004 [0057]).
Dimitrov et al.  discloses the claimed invention except for a size of layers. It would have been obvious to one having ordinary skill in the art at the time the invention was made to design the size of a layer, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being with the level of ordinary skill in the art as described in [0060]).  In re Rose, 105 USPQ 237 (CCPA 1955).


s 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakamura et al. (Pub. U.S. 2004/0165425).
Regarding claim 1, Nakamura et al. disclose a magnetic element (Figure 15) comprising:
a first layer (Figure 15, M3, ABSTRACT), the first layer including a first magnetization state that is configured to be changed ([0203-204]);
an intermediate layer in contact with the first layer, the intermediate layer including a non-magnetic material (Figure 15, AC [0492] can be single layer or two or more layer); and
a second layer (Figure 15, M1, ABSTRACT) including a second magnetization state,
wherein the intermediate layer is provided between the first layer and the second layer (Figure 15, AC).
Regarding claim 2, Nakamura et al. disclose further comprising a conductive oxide layer ([0290]) provided on the first layer.
Regarding claim 3, Nakamura et al. disclose wherein the non-magnetic material includes magnesium oxide ([0193]).
Regarding claim 4, Nakamura et al. disclose wherein the first layer has a volume that is approximately 1,950 nm3 or less ([0203-0204], many sizes each layer).
Regarding claim 5, Nakamura et al. disclose wherein the first layer includes a first ferromagnetic material (ABSTRACT).

Regarding claim 7, Nakamura et al. disclose wherein the first layer includes a single layer of the first ferromagnetic material (ABSTRACT [0491]).
Regarding claim 8, Nakamura et al. disclose wherein the single layer of the first ferromagnetic material has a thickness of 1.5 nm or less ([0491]. 
Regarding claim 9, Nakamura et al. disclose wherein the first layer includes a plurality of layers of the first ferromagnetic material Figure 15, [0182-0185], magnetic layer which has multilayer structure).
Regarding claim 10, Nakamura et al. disclose wherein at least one of the plurality layers of the first ferromagnetic material has a thickness of 1.5 nm or less ([0491]).
Regarding claim 11, Nakamura et al. disclose further comprising a cap layer provided on the first layer (Figure 15, AF1).
Regarding claim 12, Nakamura et al. disclose wherein the cap layer includes a Ru layer (0491], ruthenium (Ru)).
Regarding claim 13, Nakamura et al. disclose wherein the cap layer further includes a Ta layer ([0491], tantalum).
Regarding claim 14, Nakamura et al. disclose wherein the Ru layer is between the Ta layer and the first layer ([0186]).
Regarding claim 15, Nakamura et al. disclose wherein the second layer includes a second ferromagnetic material (ABSTRACT).
Regarding claim 16, Nakamura et al. disclose wherein the second ferromagnetic material includes Co and Fe ([0158]).

Regarding claim 18, Nakamura et al. disclose wherein the first layer has a transverse length that is approximately 40 nm or less ([0491]).
Regarding claim 19, Nakamura et al. disclose wherein the first layer has a transverse length that is approximately 30 nm or less ([0491]).
Regarding claim 20, Nakamura et al. disclose storage device (Figure 30) comprising: 
at least two lines that intersect with each other (Figure 30, BL, WL); and 
a magnetic element, wherein the magnetic element includes: a first layer , the first layer including a first magnetization state that is configured to be changed; an intermediate layer in contact with the first layer, the intermediate layer including a non-magnetic material; and a second layer including a second magnetization state, wherein the intermediate layer is provided between the first layer and the second layer (see claim 1).
Nakamura et al.  discloses the claimed invention except for a size of layers in claims. It would have been obvious to one having ordinary skill in the art at the time the invention was made to design the size of a layer, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being with the level of ordinary skill in the art as described in [0491]).  In re Rose,105USPQ 237 (CCPA 1955).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q LE/           Primary Examiner, Art Unit 2827